Exhibit MY SCREEN MOBILE, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the annual report of My Screen Mobile Inc. (the "Company") on Form 10-KSB for the twelve months ended December 31, 2007 (the "Report"), I, Terrence Rodrigues, Chief Executive Officer of the Company, certify, pursuant to Section 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Terrence Rodrigues Terrence Rodrigues Chief Executive Officer December 31, 2008
